United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-2542
                                 ___________

A. P. Leonards,                       *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Southern Farm Bureau Casualty         *
Insurance Company,                    *
                                      *
            Appellee.                 *
                                 ___________

                            Submitted: December 13, 2001

                                Filed: February 6, 2002
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and RILEY, Circuit Judges.
                         ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

     A. P. Leonards appeals the decision of the district court1 to grant summary
judgment to Southern Farm Bureau Casualty Insurance Company. We affirm.

       Mr. Leonards purchased a Southern Farm Bureau general liability policy for
land that he owned in Arkansas and Missouri. The policy was in effect when one of


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
his employees was injured while working on the Missouri property. The employee
sued Mr. Leonards, and Southern Farm Bureau denied coverage for the claim. After
settling the lawsuit with the injured worker, Mr. Leonards filed an action in Missouri
state court seeking reimbursement from Southern Farm Bureau. The insurer removed
the Missouri action to federal court based on diversity jurisdiction and then obtained
a change of venue to federal district court in Arkansas, see 28 U.S.C. § 1404(a). That
court granted summary judgment to Southern Farm Bureau, and Mr. Leonards
appealed.

                                           I.
       Mr. Leonards first contends that under the appropriate conflict-of-laws rules
the district court should have applied the law of Missouri, rather than the law of
Arkansas. We believe, however, that this case presents what has come to be called
a false conflict because we conclude that the relevant legal principles are the same in
both states with respect to the issue that we find dispositive.

                                           II.
        The declarations page of the Southern Farm Bureau general liability policy
issued to Mr. Leonards states under "Coverages Provided" that he had $300,000 in
coverage for "Public Bodily Injury Liability" (coverage A-1), and that he had "No
Coverage" for "Employers Bodily Injury Liability to Farm Employees" (coverage A-
2). Mr. Leonards admits that he did not obtain coverage A-2 and that he now seeks
liability coverage for an injury to one of his "farm employee[s]," as that term is
defined in the policy. He argues that he should prevail nonetheless because the policy
states that coverage A-1 ("Public Bodily Injury Liability" coverage), which he
purchased, covers "bodily injury ... sustained by any person," and (his argument goes)
the injured farm employee is "any person," a term not defined in the policy.

     We believe, however, that the interpretation that Mr. Leonard argues for takes
two words out of context and ignores the well settled principle that an insurance

                                         -2-
agreement, like any other contract, must be construed as a whole. See Columbia Mut.
Ins. Co. v. Schauf, 967 S.W.2d 74, 77 (Mo. 1998). The interpretation of the policy
"must be upon the entire instrument and not merely on disjointed or particular parts
of it," and the entire context must be considered in order to ascertain the parties'
intentions. See Fowler v. Unionaid Life Ins. Co., 180 Ark. 140, 20 S.W.2d 611, 613
(1929), quoted in First Nat'l Bank v. Griffin, 310 Ark. 164, 832 S.W.2d 816, 819
(1992). We note moreover that although ambiguities in an insurance policy are
construed favorably to the insured, there must be more than one reasonable
interpretation to create an ambiguity. See Elam v. First Unum Life Ins. Co., 346 Ark.
291, 57 S.W.3d 165, 169 (2001); Krombach v. Mayflower Ins. Co., 827 S.W.2d 208,
210 (Mo. 1992).

        As we have stated the declarations page of the policy separately addresses the
liability limits for coverages A-1 and A-2, and in the body of the policy the following
appears under the heading "Coverages":

      Coverage A-1 Public Bodily Injury Liability. To pay on behalf of the insured
      all sums which the insured shall become legally obligated to pay as damages
      because of bodily injury ... sustained by any person.

      Coverage A-2 Employers Bodily Injury Liability to Farm Employees. Included
      in the above subject to specific liability limits as stated in the declarations.

       Examining the policy as a whole, we agree with the district court that it
provides separate provisions and limits of liability for injuries to "farm employees"
and injuries to the "public." Reasonably construed, the policy provides that if, and
only if, the insured obtains coverage A-2, then liability coverage is available for
injuries to farm employees. If the A-2 coverage is purchased, then injuries to farm
employees are "[i]ncluded in" and covered under the same circumstances as are
injuries to the general public under coverage A-1, with the proviso that coverage for
farm-employee injuries are subject to "specific liability limits as stated in the

                                         -3-
declarations" for coverage A-2. "[I]f possible, effect must be given to all" provisions
of the policy, Fowler, 20 S.W.2d at 613; see also Farm Bureau Town and Country
Ins. Co. v. Schmidt, 751 S.W.2d 375, 376 (Mo. 1988), and we believe that the policy
language that specifically addresses coverage for injuries to "farm employees" (A-2)
would have no reasonable meaning if, as Mr. Leonards suggests, the coverage
provided for "public injury" (A-1) was interpreted to encompass the same events.

       We conclude for the above reasons that Mr. Leonard, who elected not to obtain
the liability coverage that is specifically provided for injuries to "farm employees,"
plainly was not entitled to be reimbursed by Southern Farm Bureau after he settled
his farm worker's injury claim. Therefore we need not address the district court's
additional conclusion that Mr. Leonards failed to give timely notice of the injury to
the insurer.

                                      III.
      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-